Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing WENDY’S/ARBY’S RESTAURANTS, LLC 1155 Perimeter Center West Atlanta, Georgia 30338 August 28, 2009 BY EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Wendy’s/Arby’s Restaurants, LLC Registration Statement on Form S-4 (File No. 333- ) Ladies and Gentlemen: Wendy’s/Arby’s Restaurants, LLC (the “Company”), and certain of the Company’s subsidiaries (the “Guarantors,” and the Guarantors, together with the Company, the “Co-Registrants”) have filed a registration statement on Form S-4 for the proposed registration under the Securities Act of 1933, as amended (the “Securities Act”), of (i) $565,000,000 aggregate principal amount of the Company’s 10.00% Senior Notes due 2016 (the “Exchange Notes”) to be offered in exchange (the “Exchange Offer”) for the Company’s outstanding 10.00% Senior Notes due 2016 (the “Existing Notes”) and (ii) the guarantees of the Exchange Notes by the Guarantors (the “Guarantees”).
